This appeal was argued with No. 67. It is from a judgment against the same defendant, Sylvester L.V. Young, on an indictment for embezzlement arising out of a similar transaction as that involved in the former case.
There is no error pointed out by appellant in his brief in any of the rulings of the trial court; and in his oral argument counsel for appellant admitted there was no particular merit in the exceptions in this record. His complaint was that the jurors who tried this case were in the court room when the previous case was tried, and heard the objectionable testimony in that case, which was not offered in the present case, and convicted the appellant on the testimony which was improperly admitted in the other case. This does not present a question which is cognizable by this Court.
Finding no error in the rulings appealed from, the judgment must be affirmed.
Judgment affirmed.